Title: From Thomas Jefferson to J. P. P. Derieux, 8 December 1793
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Dec. 8. 1793.

I have not been inattentive to your matter since my return. I sent your letter to Mr. Vaughan, and I wrote one to Mr. Homassel. The merchants were at that time much dispersed. I inclose you Mr. Homassel’s answer. All are now returned to the city, and I hope these two gentlemen will settle and liquidate your affair. They shall not want my sollicitations to do it. My respects to Mrs. Derieux and am with esteem Dear Sir Your friend & servt

Th: Jefferson

